Citation Nr: 9902479	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the character of the appellants discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to May 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1997 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which held that the 
appellants period of service was under dishonorable 
conditions and constituted a bar to the payment of VA 
benefits.


REMAND

This appeal was certified to the Board on August 13, 1998.  
Apparently, on either August 6, 1998, or August 11, 1998, the 
RO received additional evidence submitted by the appellants 
representative.  The additional evidence consists of three 
documents: a letter dated January 13, 1998, from Jay L. Liss, 
M.D., to the Vet Center; a report dated August 4, 1998, to 
the RO from Charles S. Clyde LPC, Readjustment Counseling 
Therapist, East St. Louis Vet Center; and a statement from 
the appellant dated August 4, 1998.  This additional evidence 
was received after the issuance of the February 1998 
Statement of the Case and the RO did not review this 
evidence.  The evidence was referred to the Board, which 
received it in November 1998 and associated it with the 
appellants claims file.  

The Board notes that the letter from Dr. Liss does not 
contain any additional evidence that is not already of 
record.  The January 1998 letter contains, word for word, the 
same information noted in a letter from Dr. Liss to the 
Adjudication Officer at the RO, dated August 28, 1997, which 
the RO has considered.  However, the August 1998 report from 
Mr. Clyde of the Vet Center and the appellants August 1998 
statement provide additional information regarding the reason 
why the appellant went AWOL.  This information is pertinent 
to the issue on appeal.  Further, this additional evidence 
was received by the Board and added to the appellant's claims 
file within 90 days of certification of the appeal.  Neither 
the appellant nor his representative have waived RO 
consideration of this additional evidence and, therefore, it 
must be referred to the RO for initial review.  38 C.F.R. 
§ 20.1304(c) (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should again review the record, 
including the report from Mr. Clyde from 
the Vet Center, dated August 4, 1998, and 
the appellants statement dated August 4, 
1998, and any additional evidence 
received since issuance of the statement 
of the case in February 1998, and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
